Title: From John Adams to United States Senate, 13 May 1800
From: Adams, John
To: United States Senate

May 13th 1800
The President of the U. S. on the 13th of May approved & signed the folowing Acts which originated in the House of Representatives viz.
An Act to authorize the issuing certain patents. An Act directing the payment of a detachment of the militia under the command of Major Thomas Johnson in the year 1794. An Act to retain a further sum on drawbacks for the expences incident to the allowance & payment thereof and in lieu of stamp duties on debentures. An Act to make provision, relative to rations for Indians & to their visits to the seat of government. An Act to lay additional duties on certain articles imported. An Act to authorize certain expenditures & to make certain appropriations for the year 1800. An Act to enlarge the powers of Surveyors of the revenue. An Act to appropriate a certain sum of money to defray the expence of holding a treaty or treaties with the Indians.
